Citation Nr: 0006593	
Decision Date: 03/10/00    Archive Date: 03/17/00

DOCKET NO.  97-19 230	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut



THE ISSUE

Entitlement to compensation benefits pursuant to 38 U.S.C.A. 
§ 1151 for diabetes mellitus and hypertension claimed as due 
to medical treatment administered by VA.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran and C.P.



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from July 1978 to July 
1979.  

This appeal originally came to the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision by the 
RO.  

The Board remanded the case in February 1999 for additional 
development of the evidence.  

The veteran appeared at a hearing in August 1998 before the 
undersigned Member of the Board sitting at the RO.  The Board 
has carefully reviewed the testimony of the veteran and the 
additional evidence submitted by the veteran at the hearing.  
In light of this evidence, the Board has construed the issue 
as stated on the preceding page.  



FINDINGS OF FACT

The veteran has presented evidence which shows that her claim 
for compensation benefits under 38 U.S.C.A. § 1151 for 
diabetes mellitus and hypertension due to medical treatment 
administered by the VA is plausible.  




CONCLUSION OF LAW

The veteran has submitted a well-grounded claim of 
compensation benefits pursuant to 38 U.S.C.A. § 1151 for 
diabetes mellitus and hypertension due to medical treatment 
administered by VA.  38 U.S.C.A. §§  1151, 5107(a), 7104 
(West 1991 & Supp. 1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In pertinent part, 38 U.S.C.A. § 1151 (West 1991) provides 
that where any veteran shall have suffered an injury, or an 
aggravation of an injury, as the result of hospitalization, 
medical or surgical treatment, not the result of such 
veteran's own willful misconduct, and such injury or 
aggravation results in additional disability or death, 
compensation shall be awarded in the same manner as if such 
disability or death were service-connected.  

For claims filed prior to October 1, 1996, a claimant is not 
required to show some element of fault on the part of the VA.  
See Brown v. Gardner, 513 U.S. 115 (1994) (holding that 
38 U.S.C. § 1151 did not require claimant to shown an element 
of fault in the VA medical treatment; cf. 38 U.S.C. § 1151 
(Supp. 1997) (amending this section to require some element 
of fault in the VA medical treatment for all claims filed 
after October 1, 1996).  

A claimant for VA benefits is charged by law with the initial 
burden of presenting evidence of a well-grounded claim.  38 
U.S.C.A. § 5107(a) (West 1991).  This threshold requirement 
is critical since the duty to assist a veteran with the 
development of facts does not arise until the veteran has 
presented evidence of a well-grounded claim.  Epps v. Gober, 
126 F.3d 1464 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 505 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996).  

A well-grounded claim has been defined by the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, the "Court") as "a plausible claim, one which 
is meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  Where the 
determinative issue involves a question of medical causation 
or diagnosis, medical evidence to the effect the claim is 
"plausible" or "possible" is required.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  

A claimant cannot meet this burden merely by presenting lay 
testimony because lay persons are not competent to offer such 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Consequently, lay assertions concerning medical 
diagnosis or causation cannot constitute evidence to render a 
claim well grounded under § 5107(a).  Grottveit v. Brown, 5 
Vet. App. 91, 92-93 (1993).  

For a claim to be well grounded under 38 U.S.C.A. § 1151, for 
claims filed prior to October 1, 1996, the appellant must 
provide: (1) medical evidence of current disability; (2) 
medical evidence, or in certain circumstances lay evidence, 
of incurrence or aggravation of an injury as the result of 
hospitalization, medical or surgical treatment, or the 
pursuit of a course of vocational rehabilitation under 
chapter 31 of title 31, United States Code; and (3) medical 
evidence of a nexus (i.e., a link or a connection) between 
the asserted injury or disease and the current disability.  
Jones v. West, 12 Vet. App. 460 (1999).  

After a full review of the record, the Board finds that the 
claims for compensation benefits under 38 U.S.C.A. § 1151 for 
diabetes mellitus and hypertension are well grounded.  The 
veteran has specifically testified that she believed that she 
had developed diabetes mellitus and hypertension as a result 
of steroid therapy administered during treatment at the West 
Haven VA Medical Center during hospitalization in March and 
April 1996.  The medical evidence of record shows that she 
was admitted in March 1996 for treatment of a sensory problem 
in her legs described as a tingling sensation on the bottom 
of the feet up to the legs, which began in October 1995.  

A March 1996 hospital record noted that the veteran did not 
have diabetes mellitus at that time, but that there was the 
possibility that steroid treatment could cause diabetes.  
During hospitalization, a sural nerve biopsy of the right 
foot was performed.  It was noted that she was also treated 
with three days of high-dose corticosteroids and discharged 
on Prednisone.  She was discharged in April 1996 with a 
diagnosis of idiopathic granulomatous vasculitis.  A May 1996 
Neurology outpatient record noted steroid-induced diabetes 
mellitus.  

Private hospital records show that the veteran was admitted 
in October 1996 for complaints of severe lower back pain and 
inability to stand for the previous five to six hours.  It 
was noted that she had developed hypertension.  The final 
diagnosis was that of chronic inflammatory demyelinating 
polyneuropathy.  

At the August 1998 RO hearing, the veteran submitted a 
statement of Dr. Julia Dhar indicating that the veteran was 
first seen in October 1996 with bilateral lower extremity 
weakness and incontinence.  It was noted that further 
diagnostic testing led to a diagnosis of chronic inflammatory 
demyelinating polyneuropathy with atonic bladder.  Dr. Dhar 
had indicated that she was treated with steroid and 
immunosuppressives and still had weakness of her left lower 
leg and an atonic bladder requiring self-catheterization.  It 
was noted that her course was complicated by steroid-induced 
hypertension and diabetes mellitus.  

The evidence shows that the veteran received steroid 
treatment during VA hospitalization in March and April 1996.  
The private doctor's statement includes diagnoses of steroid-
induced diabetes mellitus and hypertension.  Therefore, there 
is medical evidence relating diabetes mellitus and 
hypertension to medical or surgical treatment as alleged by 
the veteran.  

The private examiner's statement is competent evidence 
suggesting that the veteran has current disability 
attributable to VA medical treatment, satisfying the 
requirements of Jones.  The Board therefore finds that the 
veteran has submitted well-grounded claims.  



ORDER

As the claims for compensation benefits pursuant to 
38 U.S.C.A. § 1151 for diabetes mellitus and hypertension due 
to medical treatment administered by the VA is well grounded, 
the appeal is allowed to this extent, subject to further 
action as discussed hereinbelow.  



REMAND

In light of the action taken hereinabove, the Board notes 
that de novo review of the veteran's claim of compensation 
under 38 U.S.C.A. § 1151 for diabetes mellitus and for 
hypertension due to medical treatment administered by the VA 
is required.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
All indicated development should be undertaken in this 
regard, including an examination to determine whether there 
are current disability manifested by diabetes mellitus and/or 
hypertension due to VA treatment.  

As discussed hereinabove, the evidence of record includes the 
August 1998 private medical statement noting steroid-induced 
diabetes mellitus and hypertension.  The most recent VA 
records are dated from November 1998 to June 1999.  A 
November 1998 entry noted a history of Type II diabetes 
mellitus when on steroids, not at the present.  An additional 
entry noted that blood pressure was 128/73.  However, there 
is unclear from that evidence whether there is current 
disability manifested by diabetes mellitus or hypertension 
due to VA treatment.  

The Board concludes that an VA examination should be 
conducted for the purpose of obtaining an opinion as to 
whether the veteran has current disability manifested by 
diabetes mellitus and/or hypertension due to VA treatment 
consisting of the steroid therapy and sural nerve biopsy in 
1996.  In addition, any pertinent treatment records should be 
obtained for review.  

In light of the foregoing, the Board is REMANDING this case 
for the following actions:
1.  The RO should take appropriate steps 
to contact the veteran in order to have 
her identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated her for diabetes mellitus or 
hypertension since April 1999.  After 
obtaining any necessary authorization 
from the veteran, the RO should attempt 
to obtain copies of pertinent treatment 
records identified by the veteran in 
response to this request, which have not 
been previously secured.  

2.  The RO should schedule the veteran 
for a VA examination to determine whether 
she has current disability manifested by 
diabetes mellitus and/or hypertension.  
All indicated tests must be conducted.  
The claims folder must be made available 
to and reviewed by the examiner prior to 
the requested study.  Based on his/her 
review of the case, the examiner should 
provide an opinion, with adequate 
rationale, as to whether the veteran has 
current disability manifested by diabetes 
mellitus and/or hypertension due to VA 
treatment during hospitalization from 
March to April 1996, as the result of the 
steroid therapy or the sural nerve biopsy 
of the right foot.  A complete rationale 
for any opinion expressed must be 
provided.  The examination report should 
be associated with the claims folder.  

3.  After undertaking any necessary 
development, the RO should conduct a de 
novo review of the veteran's claim for 
compensation benefits pursuant to 
38 U.S.C.A. § 1151 for diabetes mellitus 
and hypertension due to medical treatment 
administered by VA.  Due consideration 
should be given to all pertinent laws and 
regulations.  If the benefits sought on 
appeal are not granted, the veteran and 
her representative should be issued a 
Supplemental Statement of the Case, which 
should include all pertinent laws and 
regulations, and be afforded a reasonable 
opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration, if indicated.  The veteran need take no 
action until she is further informed, but she may furnish 
additional evidence and argument while the case is in 
remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 


